                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 TYRESE C. WINTERS,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:19-CV-263-RLM-MGG

 SOUTH BEND POLICE DEPT.,

                          Defendant.

                              OPINION AND ORDER

      Tyrese C. Winters, a prisoner without a lawyer, filed a complaint. This

court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915A “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007). “In order to state a claim under [42

U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a

federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

      In the complaint, Mr. Winters alleges that, on April 1, 2018, the South

Bend Police Department removed him from his living quarters based on a

fraudulent report. He was then held in custody until July 10, 2018, when the

criminal charges filed against him were dismissed. For his injuries, he seeks

damages.
       Mr. Winters asserts that the South Bend Police Department violated his

right against unreasonable searches and his right to due process. To pursue a

claim under Section 1983 against a local government unit, a plaintiff must show

that his injury was the result of that unit’s official policy or custom. Rice ex rel.

Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Mr. Winters doesn’t

challenge any policy or practice of the South Bend Police Department. Moreover,

in the City of South Bend, the mayor supervises and controls the police

department and appoints the department head. South Bend Ordinance § 2-13,

available at https://library.municode.com/in/

south_bend/codes/code_of_ordinances.         Because    the   South   Bend    Police

Department has no separate legal existence from the City of South Bend, the

police department isn’t a suable entity. See Fain v. Wayne Cty. Auditor’s Office,

388 F.3d 257, 261 (7th Cir. 2004); Argandona v. Lake Cty. Sheriff’s Dep’t, 2007

WL 518799, at *3 (N.D. Ind. 2007). Mr. Winters can’t proceed against the South

Bend Police Department.

      The court will allow Mr. Winters to file an amended complaint. See Luevano

v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). A copy of this court’s approved form

– Prisoner Complaint (INND Rev. 8/16) – is available upon request from the jail

law library. On the amended complaint, he must put the cause number of this

case which is on the first page of this order.

      For these reasons, the court GRANTS Tyrese C. Winters until May 9, 2019,

to file an amended complaint If he doesn’t respond by that deadline, this case

may be dismissed without further notice.



                                         2
SO ORDERED on April 9, 2019

                                  s/ Robert L. Miller, Jr.
                                  JUDGE
                                  UNITED STATES DISTRICT COURT




                              3
